Order unanimously reversed on the law without costs, plaintiffs’ motion denied, and judgment granted declaring the rights of the parties, in accordance with the following memorandum: Subdivision (5) of section 305 of the Agriculture and Markets Law limits the power to impose benefit assessments or ad valorem levies upon land which has benefited by town improvements within an agricultural district. Plaintiffs’ agricultural lands were benefited by village improvements. Thus, judgment is granted to the Village of Brocton declaring that subdivision (5) of section 305 of the Agriculture and Markets Law does not limit the village’s power to impose an assessment or ad valorem levy for sewers that it constructed for the benefit of plaintiffs’ agricultural properties. (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J.—declaratory judgment.) Present—Dillon, P. J., Boomer, Pine, Lawton and Lowery, JJ.